                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )


             GOVERNMENT’S ASSENTED-TO MOTION TO CONDUCT JURY
                 SELECTION ON SEPTEMBER 15, 2020 AND BEGIN
                   TRIAL EVIDENCE ON SEPTEMBER 22, 2020

        The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, and John S. Davis, Assistant U.S. Attorney, hereby moves to extend

the beginning of trial evidence in the above-captioned case to September 22, 2020, with jury

selection remaining as scheduled on September 15, 2020. In support of its motion, the

government states as follows:

        1.     The jury trial in this matter was recently scheduled to begin on September 15,

2020.

        2.     Counsel for the Government has planned a long-scheduled one-week family

vacation from September 5 to September 12, 2020.

        3.     Beginning jury selection as scheduled on September 15, 2020, and continuing the

introduction of trial evidence to one week later, to September 22, will enable counsel to

adequately prepare for trial in addition to fulfilling his family commitment.

        4.     Counsel for the defendant assents to this motion.
                                            Conclusion

       5.       For the reasons stated, the United States respectfully requests that the Court order

that the introduction of evidence in the above-captioned trial shall begin September 22, 2020.

July 31, 2020                                         Respectfully submitted,

                                                      Scott W. Murray
                                                      United States Attorney


                                              By:     /s/ John S. Davis
                                                      John S. Davis
                                                      Anna Krasinski
                                                      Assistant U.S. Attorneys
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
                                                      (603) 225-1552




                                                  2
